Citation Nr: 1207300	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a breast condition to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to February 1990 and from February 1994 to October 1996, including service in Operation Joint Endeavor in Bosnia-Herzegovina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2002 and in March 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2006 and in July 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a breast condition to include as secondary to posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The diagnosis of posttraumatic stress disorder is related  to the Veteran's fear of hostile military activity during her service in Bosnia.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim of service connection for posttraumatic stress is resolved in the Veteran's favor, the only claim decided, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are 




related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Facts

The Veteran's DD Form 214 shows that she served in Operation Joint Endeavor in Bosnia from December 1995 through March 1996, and that her military occupational specialty was "medical specialist."  The record further shows that she was assigned to the 212th Mobile Army Surgical Hospital and performed outstanding work both in the emergency room and in her general duties as a soldier.  

The Veteran has identified her in-service stressor as: administering vaccines for encephalitis and anthrax that were not FDA approved to soldiers who were later reported to have adverse reactions; deployment to Bosnia during Operation Joint Endeavor, working in a MASH unit emergency room; the arrival in the emergency room of a friend who had stepped on a mine and later died; having a civilian teenager point a gun at her while on guard duty; a night of bad storms which collapsed the hospital tents; a fellow soldier being injured by the explosion of a diesel-powered stove used to heat shower water; driving around land mines; and being erroneously supplied with jet fuel instead of diesel fuel for use in burning latrine waste.






In November 2003, the Veteran was seen for complaints of acute anxiety as well as nightmares and flashbacks.  At that time she was diagnosed as having posttraumatic stress disorder.  The provider noted the Veteran's history of service in Bosnia as a medic in the hospital and witnessing traumatic injuries and death.  She had begun having nightmares and flashbacks shortly after leaving Bosnia, but these had worsened recently since the Iraq war began.  The provider noted a clear posttraumatic stress disorder condition as well as frequent episodes of depression and irritability with a history of suicidal features.

In March 2005, the Veteran was treated at a VA Medical Center by a psychiatrist for complaints of flashbacks and nightmares related to her military service.  The provider noted that the Veteran had served in a war zone in Bosnia for six months as a medical specialist.  Evaluating specific stressor incidents identified by the Veteran against the criteria for a diagnosis of posttraumatic stress disorder, the provider determined that the stressors met the DSM-IV criteria and that all of the other criteria for a diagnosis of posttraumatic stress disorder had been met.  The provider specifically noted the identified stressor events of the death of a friend in the emergency room where the Veteran worked, the Veteran's experience of being threatened by a teenage civilian which caused fear, her proximity to land mines, and her duties as a medic treating the injured and dealing with death.  

In addition, a VA examiner in May 2009, after a review of the record, the Veteran's past psychiatric history, and a mental status examination, also concluded that the Veteran had a diagnosis of posttraumatic stress disorder, as well as major depression which was severe and recurrent.  The examiner noted that her stressor events in service, including being threatened by a Bosnian civilian, having a friend killed by a mine, and working in the emergency room, were a sufficient basis for the diagnosis of posttraumatic stress disorder.






On remand in September 2011, an Agency of Original Jurisdiction determined that the Veteran's identified stressors were consistent with the places, types, and circumstances of her service, such that her lay testimony alone was sufficient to establish the occurrence of the in-service stressors. 

Analysis

The RO made several attempts to verify the stressors identified by the Veteran, but the nature of the events and the information provided were such that corroboration was not possible based on the types of records maintained by the military.  During the pendency of the Veteran's claim, the provisions of 38 C.F.R. § 3.304 were revised to ensure that service connection for posttraumatic stress disorder was available to Veterans who did not participate in combat operations, but whose condition was the result of service in a hostile area.  

As a result of the revision, the Board remanded the claim in July 2010 for consideration of whether the claimed stressors were consistent with the places, types, and circumstances of the Veteran's service in order to establish an in-service stressor.

Based on a finding by the Agency of Original Jurisdiction that the stressors identified by the Veteran were consistent with the places, types, and circumstances of her service in Bosnia, her lay statements regarding the events are sufficient under 38 C.F.R. § 3.304(f) and no further corroboration is required.  The Board notes the AMC's concerns regarding the fact that the specific incidents described do not necessarily fit the types of duties to be expected of a medical specialist.  However, the newly revised requirements do not require that the stressor events necessarily be encountered only within the scope of the Veteran's official duties.  






Given that the Veteran served in Bosnia, the types of stressors alleged, treating the injured and dealing with death, being in close proximity to minefields, and the Veteran's circumstances of service, a service member whom the record indicates fulfilled the role of soldier as well as medical specialist in the emergency room, there is no basis to find clear and convincing evidence that the events described did not occur.

In sum, the record shows a diagnosis of posttraumatic stress disorder based on the events identified in service, a determination by the VA treating psychiatrist and the VA examining psychiatrist that the identified events related to fear of hostile military activity satisfy the requirements for a stressor under the DSM-IV, and a determination that the events were consistent with the places, types, and circumstances of the Veteran's service.  Thus, the criteria for service connection of posttraumatic stress disorder under 38 C.F.R. § 3.304(f) have been met. 


ORDER

Service connection for posttraumatic stress disorder is granted.


REMAND

The Veteran also seeks service connection for a breast condition which has been diagnosed as galactorrhea.  The Veteran asserts that this condition began within a few months after service separation.  The medical records indicate that the condition can be exacerbated by periods of stress or anxiety, such as might be experienced because of posttraumatic stress disorder.  

It is unclear whether such exacerbation exists with respect to the Veteran's condition, and whether that would represent a permanent worsening or aggravation of the condition.  


In addition, the Veteran's representative has asserted that galactorrhea is sometimes caused by the use of prescription medication, including medication for depression and anxiety.  Again, it is unclear from the record whether this is true in the Veteran's case.

As the evidence of record is insufficient to decide the claim on the applicable theories of service connection, additional evidentiary development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that galactorrhea was caused by or aggravated by service-connected posttraumatic stress disorder to include as a side-effect of any medication taken to treat posttraumatic stress disorder.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of galactorrhea by the service-connected posttraumatic stress disorder beyond its natural clinical course as contrasted to a temporary worsening of symptoms. 









If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies or aggravating factors, when the effects of service-connected posttraumatic stress disorder is not more likely than any other either to cause or to aggravate galactorrhea and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


